Exhibit 10.64.3

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement (“Amendment”) is entered into by and
between James L. Turner (the “Executive”) and Cinergy dated July 19, 2004.

WHEREAS, Executive and Cinergy entered into an Employment Agreement dated
September 24, 2002 (“Employment Agreement”);

WHEREAS, for purposes of succession planning and in order to provide Executive
with broader experience and career developmental opportunities, the parties
believe that a reassignment of responsibilities is appropriate and mutually
beneficial;

NOW THEREFORE,

1. Recital A and Section 2(a) of the Employment Agreement is hereby amended by
substituting the phrase “Executive Vice President and Chief Financial Officer of
the Company” for “Executive Vice President of the Company and Chief Executive
Officer of the Regulated Businesses Unit of Cinergy” such that the position held
by Executive shall be Executive Vice President and Chief Financial Officer of
the Company.

2. This Amendment shall revise the specific duties of the Executive only, and
shall not otherwise affect the validity or enforceability of the Employment
Agreement.

3. This Amendment is effective on the date hereof and will continue in effect as
provided in the Employment Agreement.

4. Capitalized words or terms used in this Amendment that are not herein defined
shall have the meaning given to such term in the Employment Agreement.

IN WITNESS WHEREOF, the Executive and Cinergy have caused this Amendment to be
executed as of the Effective Date.

 

CINERGY SERVICES, INC. By:  

\s\ James E. Rogers

  James E. Rogers   Chairman and Chief Executive Officer EXECUTIVE

\s\ James L. Turner

James L. Turner